Citation Nr: 0030175	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-00 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for chronic tendonitis, plantar fasciitis, right 
foot, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1975 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, established service 
connection for the claimed condition with a noncompensable 
rating.  A notice of disagreement was received in November 
1997, a statement of the case was issued in January 1998, and 
a substantive appeal was received that same month.  In August 
1998, the veteran appeared at a personal hearing at the RO.  
Although the veteran had also requested a hearing before the 
Board, he withdrew the request in a statement dated in July 
2000.

An August 1998 hearing officer's decision increased the 
evaluation for the claimed condition to 10 percent disabling, 
effective from January 2, 1997, the date the original claim 
was received.  Inasmuch as the grant of the 10 percent 
evaluation is not the maximum benefit under the rating 
schedule for this condition, the claim for an increased 
rating for this disability remains in controversy.  Hence, it 
is a viable issue for appellate consideration by the Board.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDING OF FACT

The veteran's service-connected chronic tendonitis, plantar 
fasciitis, right foot, is manifested by complaints of pain 
and clinical observations of mild to moderate diffuse 
tenderness without trigger points resulting in no more than 
moderate impairment.



CONCLUSION OF LAW

The schedular criteria for entitlement to assignment of a 
disability evaluation in excess of 10 percent for chronic 
tendonitis, plantar fasciitis, right foot, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  With a well-grounded 
claim arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  After noting that the claims file 
includes service medical records, copies of records 
associated with an award of Social Security benefits, 
clinical records and copies of VA examinations, the Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The United States 
Court of Appeals for Veterans Claims (hereinafter, "Court") 
has held that, in a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran was afforded a VA examination in February 1997, 
which established an association between the veteran's right 
foot complaints and the veteran's service connected left 
below knee amputation.  There was normal range of motion of 
the right ankle with tenderness noted over the posterior part 
of the foot, over the Achilles tendon and in the area of the 
os calcis.  

The veteran was afforded another VA examination in January 
1998.  He described a pain in the right foot as an aching 
sensation that radiates through the foot, mainly on the 
plantar surface.  The veteran was noted to have a left below 
knee amputation for which he wore a prosthesis.  He was given 
a rigid longitudinal arch support that helped mildly.  There 
was no history of numbness or as to any surgery of the foot.  
On examination, the veteran has a slight asymmetric gait.  
The alignment of the right lower extremity was reported 
within normal limits. He reconstituted a medial longitudinal 
arch without difficulty.  Palpation about the ankle revealed 
some mild tenderness about the posterior tibial tendons as 
well as the flexure hallucis longus tendons.  There was no 
sign of any neuritis or neuromas about the ankle or in the 
foot.  There was no tenderness over the medial tubercle of 
the calcanus to palpation of the heel.  There was some 
moderate tenderness in the medial longitudinal arch.  No 
masses were palpated.  He had increased pain with toe passive 
extension.  There were no signs of any neuromas or any bony 
deformities.  He had 35 degrees of plantar flexion and 5 
degrees of dorsiflexion with normal inversion and eversion 
relative to the contralateral ankle.  The skin was intact 
without any signs of any sympathetic nerve dysfunction or 
vascular disease.  No X-rays were required.  Assessment was 
chronic right foot plantar fasciitis with difficulty standing 
and walking for long periods of time.  

The veteran was afforded an orthopedic examination in October 
1999, which, in pertinent part, noted evidence of plantar 
fasciitis with acute very diffuse tenderness without trigger 
points.  The foot was observed to be with a normal contour, 
mild pes planus attitude and good peripheral circulation.  
There was tenderness particularly along the medial border of 
the plantar fascia.  No nodules were palpated, and there were 
no exquisite trigger points.  The rest of the foot 
examination was within normal limits.

The veteran's right foot disability is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (foot injuries, 
other), which provides a 10 percent disability evaluation for 
moderate foot injury, while moderately severe foot injury 
warrants a 20 percent disability evaluation and severe foot 
injury warrants a 30 percent disability evaluation.

The Board has reviewed the evidence of record, particularly 
the VA examinations.  This evidence, viewed in conjunction 
with the veteran's subjective complaints and testimony, 
appears to most closely approximate the current 10 percent 
disability evaluation under Diagnostic Code 5284.  The 
evidence simply does not substantiate a "moderately severe" 
foot injury, as contemplated for a 20 percent evaluation 
under Diagnostic Code 5284.  While noting that the particular 
descriptive term used by examiners is not per se 
determinative, the Board does note that certain 
symptomatology associated with the disability, such as 
tenderness, has been described in terms of mild and moderate.  
The Board acknowledges the veteran's complaints of pain and 
finds that the clinical findings of tenderness support the 
veteran's complaints in this regard.  However, there is no 
objective evidence of additional functional loss due to pain 
to warrant a finding of more than moderate impairment.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-05.  
Additionally, while the evidence does show that pain and 
fatigue limit use to some degree, there is no persuasive 
evidence to show more than moderate impairment as a result.  
In sum, the Board believes that the totality of the evidence, 
including the veteran's testimony, shows no more than 
moderate impairment of the right foot.  As such, the current 
10 percent rating under Code 5284 is appropriate. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 

